RENDERED: NOVEMBER 6, 2020; 10:00 A.M.
                          NOT TO BE PUBLISHED

                   Commonwealth of Kentucky
                              Court of Appeals

                                 NO. 2019-CA-1598-MR


PAMELA KAY OSBORNE                                                           APPELLANT



                   APPEAL FROM JOHNSON CIRCUIT COURT
v.                HONORABLE JOHN DAVID PRESTON, JUDGE
                          ACTION NO. 19-CI-00010



EDDIE PORTER, JR.                                                               APPELLEE



                                         OPINION
                                        AFFIRMING

                                       ** ** ** ** **

BEFORE: GOODWINE, MCNEILL, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Pamela Kaye Osborne1 (Appellant) appeals from a

summary judgment of the Johnson Circuit Court in favor of Eddie Porter, Jr.

(Appellee). Appellant argues that genuine issues of material fact remain on the


1
  Appellant’s name is spelled “Pamela Kay Osborne” in the notice of appeal, and “Pamela Kaye
Osborne” in the remainder of the record. “Kaye” appears to be the correct spelling, but we must
style the case as it appears in the notice of appeal.
question of whether she was a licensee or invitee when she slipped and fell at

Appellee’s residence, and whether her injuries were foreseeable. For the reasons

addressed below, we find no error and affirm the summary judgment on appeal.

                   FACTS AND PROCEDURAL HISTORY

             On January 18, 2018, Appellant visited Appellee’s residence for the

purpose of laundering some clothes, sweeping the floors, and socializing.

Appellant is Appellee’s step-daughter. Appellant’s mother, who is married to

Appellee, and two cousins reside at the residence. Appellant has been visiting the

residence regularly for 15 or 20 years. When Appellant arrived at the residence

around 11:00 a.m., she observed that approximately one inch of snow covered the

ground, sidewalk, and street. She would later testify that she did not believe it was

a dangerous condition. Upon arriving, Appellant walked from her vehicle to the

house through the snow, leaving footprints.

             Appellant stayed at the residence approximately five or six hours.

When she exited the house, the conditions were about the same as when she

arrived, and she was aware of the snow on the ground. As she returned to her

vehicle, and while walking on a concrete slab, she slipped and fell. Appellant

suffered serious injuries including a broken wrist and arm.

             On January 7, 2019, Appellant filed the instant action against

Appellee in Johnson Circuit Court. Appellant alleged that Appellee had a duty to


                                         -2-
keep the premises in a reasonably safe condition, that he breached this duty by

failing to remove snow from the walkway, and that, as a direct result, Appellant

sustained physical injuries, pain and suffering, and medical bills. The matter

proceeded in Johnson Circuit Court, with discovery being conducted and the

matter set for trial in April 2020. On July 3, 2019, Appellee filed a motion for

summary judgment. In support of the motion, Appellee asserted that Appellant

was a licensee rather than an invitee, and that he breached no duty to Appellant.

             On August 6, 2019, the Johnson Circuit Court rendered a summary

judgment in favor of Appellee. The circuit court found that Appellee was not

aware that Appellant was coming to his home that day, that Appellee was not

present when Appellant visited, and that Appellee was not aware Appellant had

fallen until he got home. After addressing the difference between a licensee and

invitee, the court determined that in either instance the duty of care to others only

applies if the injury is foreseeable. Without expressly determining whether

Appellant was a licensee or invitee, the court concluded that since Appellee had no

knowledge that Appellant would come to his house that day, and was not home

during her visit, the injury Appellant sustained was not foreseeable by Appellee.

As such, the court determined that Appellee did not breach a duty to Appellant and

was entitled to summary judgment. This appeal followed.




                                          -3-
                          ARGUMENT AND ANALYSIS

              Appellant argues that the Johnson Circuit Court erred in granting

Appellee’s motion for summary judgment. She contends that there remain genuine

issues of material fact as to whether she is properly characterized as a licensee or

invitee during her visit to Appellee’s residence. Appellant asserts that the circuit

court improperly found that she was a licensee and incorrectly concluded that the

injuries she suffered were not foreseeable. Appellant argues that she had an open

invitation to visit Appellee’s home, that by virtue of doing laundry and cleaning

the residence she arguably conducted “business dealings with the possessor of the

land” establishing her as an invitee, and these factors raise genuine issues which

can only be resolved at trial. Appellant’s argument centers on her contention that

summary judgment was premature and unwarranted. She seeks an opinion

reversing the summary judgment and remanding the matter to the Johnson Circuit

Court for trial.

              As the parties are well aware, the duty owed by a homeowner to a

visitor is based on the visitor’s legal status of licensee, invitee, or trespasser. Smith

v. Smith, 563 S.W.3d 14, 17 (Ky. 2018). A licensee is a person who is privileged

to enter the land only by the possessor’s consent. Id. (citing RESTATEMENT

(SECOND) OF TORTS §330). To such a person the possessor owes a duty not to

knowingly allow him or her to encounter a hidden peril, or willfully or wantonly


                                           -4-
cause him or her harm. Id. In contrast, an invitee is a “public invitee or a business

visitor.” Id. (quoting RESTATEMENT (SECOND) OF TORTS §332). An invitee is

owed a duty of reasonable care consisting of an implied assurance of preparation

and reasonable care for his or her protection and safety. Id. at 17-18. In either

instance, a duty must be violated before liability can be imposed. Id. at 18.

              Contrary to Appellant’s claim, the Johnson Circuit Court did not

expressly determine whether she was a licensee or invitee at Appellee’s residence.

Rather, the court concluded that irrespective of Appellant’s status, any duty

imposed on the possessor of land includes a component of foreseeability. The

court found that the injury to Appellant brought about by the snow on the walking

surface was not foreseeable by Appellee because he did not invite her to his

residence that day, he was not home when she was there, and he did not learn of

her injury until after she had left.

              “The scope of duty . . . includes a foreseeability component involving

whether the risk of injury was reasonably foreseeable.” Lewis v. B & R Corp., 56
S.W.3d 432, 437 (Ky. App. 2001) (footnote omitted). The duty to provide

reasonable care applies only if the injury is foreseeable. Isaacs v. Smith, 5 S.W.3d
500, 502 (Ky. 1999). “[F]oreseeability is to be determined by viewing the facts as

they reasonably appeared to the party charged with negligence, not as they appear




                                         -5-
based on hindsight.” James v. Wilson, 95 S.W.3d 875, 892 (Ky. App. 2002)

(footnote omitted).

                 Appellant asserts that Appellee always welcomed her into his home

and that he “treated me like a Queen & took care of me[.]”2 It is on this basis that

she claims Appellee should have foreseen her presence on the date of the injury.

Appellant acknowledges, however, that she is unsure whether Appellee was home

when she visited. Appellee states that, having left before she arrived, he was not

aware of her visit or injury until Appellant had departed and he returned home.

                 We must also note that an invitation differs from mere permission.

                 The Restatement (Second) of Torts § 332 (1965) provides
                 a definition of “invitee.” . . . Comment b and c discuss
                 the fine distinction between an “invitation,” which is
                 necessary for an invitee, and “permission,” which is
                 given to a licensee, to enter a premises:

                        An invitation differs from mere permission
                        in this: an invitation is conduct which
                        justifies others in believing that the
                        possessor desires them to enter the land;
                        permission is conduct justifying others in
                        believing that the possessor is willing that
                        they shall enter if they desire to do so.

Combs v. Georgetown College, No. 2010-CA-000846-MR, 2011 WL 3793410, at

*2-3 (Ky. App. Aug. 26, 2011). See also Klinglesmith v. Estate of Pottinger, 445
S.W.3d 565, 567 (Ky. App. 2014). The record demonstrates that while Appellant


2
    Appellant’s affidavit in response to Appellee’s motion for summary judgment.

                                                -6-
may have been permitted or even encouraged to visit Appellee’s residence, as

evinced by her many years of social calls, there is scant evidence that she was

expressly invited on the day of the accident.

             Summary judgment “shall be rendered forthwith if the pleadings,

depositions, answers to interrogatories, stipulations, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law.” Kentucky Rule of Civil Procedure (CR) 56.03. “The record must be viewed

in a light most favorable to the party opposing the motion for summary judgment

and all doubts are to be resolved in his favor.” Steelvest, Inc. v. Scansteel Service

Center, Inc., 807 S.W.2d 476, 480 (Ky. 1991) (citation omitted). Summary

judgment should be granted only if it appears impossible that the nonmoving party

will be able to produce evidence at trial warranting a judgment in his favor. Id.

“Even though a trial court may believe the party opposing the motion may not

succeed at trial, it should not render a summary judgment if there is any issue of

material fact.” Id. Finally, “[t]he standard of review on appeal of a summary

judgment is whether the trial court correctly found that there were no genuine

issues as to any material fact and that the moving party was entitled to judgment as

a matter of law.” Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996) (citation

omitted).


                                          -7-
                                  CONCLUSION

             When viewing the record in a light most favorable to Appellant and

resolving all doubts in her favor, we conclude that the circuit court correctly found

that there were no genuine issues as to any material fact and that Appellee was

entitled to judgment as a matter of law. “The party opposing summary judgment

cannot rely on their own claims or arguments without significant evidence in order

to prevent a summary judgment.” Wymer v. JH Properties, Inc., 50 S.W.3d 195,

199 (Ky. 2001) (citation omitted). In response to Appellee’s motion for summary

judgment, Appellant asserted that Appellee invited her to his residence on the day

in question. Appellant, however, acknowledges that she did not speak to Appellee

on that day and doesn’t know if he was at the residence during her approximately

five- or six-hour visit. In contrast, Appellee contends that he never invited

Appellant on that day and was unaware of her visit or injury until after she left the

residence and he returned home. Having no knowledge of Appellant’s intent to

visit on the day in question, Appellee could not have foreseen her injury. The

Johnson Circuit Court properly so concluded, and we find no error.

             For the foregoing reasons, we affirm the summary judgment of the

Johnson Circuit Court.



             ALL CONCUR.


                                         -8-
BRIEF FOR APPELLANT:      BRIEF FOR APPELLEE:

Daniel Frederick          John V. Porter
West Liberty, Kentucky    Paintsville, Kentucky




                         -9-